Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 1 of 12 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FT. MYERS DIVISION

 Shayla Bailey, individually and on behalf of all others
 similarly situated,                                                 C.A. No:
                                          Plaintiff,
                                                                      CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-
 Unifin, Inc., Jefferson Capital Systems LLC,
 and John Does 1-25

                                       Defendant(s).

                                          COMPLAINT

       Plaintiff Shayla Bailey (hereinafter, “Plaintiff”) brings this Class Action Complaint by and

through her attorneys, Zeig Law Firm, LLC against Defendant Unifin, Inc. (hereinafter “Defendant

Unifin”) and Defendant Jefferson Capital Systems LLC (hereinafter “Defendant Jefferson Capital”),

individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.



                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

                                                 1
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 2 of 12 PageID 2




  that "abusive debt collection practices contribute to the number of personal bankruptcies, to

  material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

  concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective

  collection of debts" does not require "misrepresentation or other abusive debt collection

  practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as the

  Plaintiff resides here as well as where a substantial part of the events or omissions giving rise to

  the claim occurred.

                                     NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of Florida consumers under§

  1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.



                                                 2
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 3 of 12 PageID 3




                                             PARTIES

     7.      Plaintiff is a resident of the State of Florida, County of Lee, residing at 1915

  Maravilla Avenue, Apt. 25, Fort Myers, Florida 33901.

     8.      Defendant Unifin is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 5996 W Touhy Ave #2000, Niles, IL

  60714.

     9.      Upon information and belief, Defendant Unifin are companies that use the mail,

  telephone, and facsimile and regularly engage in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     Defendant Jefferson Capital is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA and can be served through its registered agent, Corporation

  Service Company at 1201 Hays Street, Tallahassee, Florida 32301-2525.

     11.     Upon information and belief, Defendant Jefferson Capital are companies that use the

  mail, telephone, and facsimile and regularly engage in business the principal purpose of which

  is to attempt to collect debts alleged to be due another

     12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS

     13.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     14.     The Class consists of:

             a. all individuals with addresses in the State of Florida;



                                                3
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 4 of 12 PageID 4




               b. to whom Defendant Unifin sent a letter;

               c. attempting to collect a consumer debt;

               d. that offers to accept payment “towards a discounted offer”;

               e. that does not state whether the offered settlement amount will be accepted as

                   payment in full; or

               f. does not state the due date for one or more of the settlement payments;

               g. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       15.     The Sub-class consists of:


               a. all individuals with addresses in the State of Florida;

               b. to whom Defendant Unifin sent a letter;

               c. attempting to collect a consumer debt;

               d. that falsely states that a payment on the debt may restart the statute of limitations;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       16.     The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or have

purchased debts.

       17.     Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

       18.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is


                                                   4
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 5 of 12 PageID 5




whether the Defendant’s written communication to consumers, in the forms attached as Exhibit A,

violate 15 U.S.C. §§ 1692e and 1692f.

       19.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests which might cause them not to vigorously pursue this action.

       20.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communication to consumers, in the forms

                   attached as Exhibit A, violate 15 U.S.C. § 1692e and §1692f.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent



                                                   5
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 6 of 12 PageID 6




                   class members. Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       21.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       22.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

       23.     Plaintiff repeats the above paragraphs as if set forth here.

       24.     Some time prior to December 22, 2020, an obligation was allegedly incurred to

Cellco Partnership DBA Verizon




                                                   6
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 7 of 12 PageID 7




       25.      The obligation arose out of a transaction in which money, property, insurance or

services, of which the subject transactions, were incurred for personal purposes, specifically

telecommunication services.

       26.      The alleged Cellco Partnership DBA Verizon obligation is a "debt" as defined by 15

U.S.C. § 1692a (5).

       27.      Cellco Partnership DBA Verizon is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

       28.      Upon information and belief Cellco Partnership DBA Verizon purportedly sold the

alleged debt to Defendant Jefferson Capital who contracted with the Defendant Unifin to collect the

alleged debt.

       29.      Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                          Violation – December 22, 2020 Collection Letter

       30.      On or about December 22, 2020, Defendant sent the Plaintiff a collection letter

regarding the alleged debt owed to Cellco Partnership DBA Verizon A copy of this letter is attached

as Exhibit A.

       31.      The letter lists the “Amount Due” as $1854.90.

       32.      Further down in the letter it states:

    1 payment of $927.45             3 payments of $401.90       12 monthly payments towards the
  towards a discounted offer       towards a discounted offer            balance in full
To take advantage of the discounted offer(s), please have payment (or first payment) in our office
within 45 days from December 22, 2020.

       33.      The letter is confusing and deceptive by referring to a “discounted offer” that each

payment will be “towards”, without clearly defining such offer.



                                                    7
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 8 of 12 PageID 8




       34.     Alternatively, the letter is confusing and deceptive as it fails to state whether or not

the debt will be considered settled if the consumer makes the listed payments.

       35.     In addition, the “3 payments” option does not have a due date for the second and

third payments.

       36.     Perhaps those payments are due monthly or perhaps they are due before or after that

– as only the first payment is requested within 45 days of December 22, 2020.

       37.     It appears that none of the settlement offers have firm due dates as Defendant only

requests for payment by a specific date, and does not require that it be done by that date (“please

have payment (or first payment) in our office within 45 days from December 22, 2020”).

       38.     In sum, Plaintiff is unable to determine what is the amount of the alleged “discounted

offer”, or whether, if payments are sent, they will be accepted in full settlement, and further is unable

to discern the due dates for some of the settlement installments.

       39.     In addition, the letter states: Even though the statute of limitations has expired, you

may choose to make payments. However, be aware: if you make a payment, the statute of limitations

may start again.

       40.     The letter makes a false and deceptive statement by representing to the consumer that

   a partial payment may re-start the statute of limitations.

       41.     Under Florida law, Fla. Stat. § 95.04, the statute of limitations can only be revived

   by a written, signed agreement.

       42.     Due to the Defendant’s deceptive and misleading language regarding the settlmenet

   language and the language that the statute of limitations could be restarted with partial

   payments solely, Plaintiff decided against accepting any of the offered payment plans for fear

   of restarting the statute of limitations and thereby exposing himself to a possible lawsuit.



                                                   8
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 9 of 12 PageID 9




      43.     Had the Defendant not included their deceptive statements, Plaintiff would have

  starting making payments, but he failed to do so because of the confusing nature of the

  settlemen offer and the fear that if he had to stop in midst of the payment plan, it would leave

  him susceptible to a lawsuit.

      44.     As a result of Defendant’s deceptive and misleading language, Plaintiff did not

  accept any of the settlement offers before the expiration date and therefore suffered a real,

  tangible loss due to Defendant’s letter.

      45.     Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

  the legally protected right to be not to be misled or treated unfairly with respect to any action

  for the collection of any consumer debt.

      46.     Defendant's deceptive, misleading and unfair representations with respect to its

  collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

  to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

  respond to the Defendant's demand for payment of this debt.

      47.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendant’s debt collection.

      48.     Plaintiff was confused and misled to his detriment by the statements in the dunning

  letter, and relied on the contents of the letter to his detriment.

      49.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.




                                                  9
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 10 of 12 PageID 10




                                             COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                      15 U.S.C. § 1692e et seq.

       50.     Plaintiff repeats the above paragraphs as if set forth here.

       51.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       52.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

       53.     Defendant violated said section, including § 1692e (10), by using false and deceptive

means to collect a debt by:

               a. failing to state when some of the settlement payments were due;

               b. failing to state whether or not the settlement payment(s) would be considered

                  payment in full; and

               c. mentioning a “discounted offer” without describing it.

               d. by creating a false and misleading representation of the status of the debt/and the

                  effect of partial payment of the debt in violation of §1692e(10); and

               e. by falsely representing the character, amount or legal status of the debt in

                  violation of §1692e(2)(A);

       54.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA and is entitled to actual damages, statutory

damages, costs and attorneys’ fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. § 1692f et seq.

       55.     Plaintiff repeats the above paragraphs as if set forth here.

                                                 10
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 11 of 12 PageID 11




        56.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

        57.     Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

        58.     Defendant violated this section by

                a. failing to state when some of the settlement payments were due;

                b. failing to state whether or not the settlement payment(s) would be considered

                    payment in full; and

                c. mentioning a “discounted offer” without describing it.

                d. by omitting material information that gave Plaintiff a false understanding of the

                    proper legal status of the debt and the ramifications of specific actions.

        59.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA and is entitled to actual damages, statutory

damages, costs and attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY


        60.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.




                                            PRAYER FOR RELIEF

WHEREFORE, Plaintiff Shayla Bailey, individually and on behalf of all others similarly

situated, demands judgment from Defendant Jefferson Capital and Defendant Unifin as follows:




                                                  11
Case 2:21-cv-00314-SPC-MRM Document 1 Filed 04/16/21 Page 12 of 12 PageID 12




      1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


      Dated: April 16, 2021
                                                     Respectfully Submitted,

                                                     /s/Justin Zeig
                                                     ZEIG LAW FIRM, LLC
                                                     Justin Zeig, Esq.
                                                     FL Bar No. 112306
                                                     3475 Sheridan Street, Suite 310
                                                     Hollywood, FL 33021
                                                     Telephone: 754-217-3084
                                                     Fax: 954-272-7807
                                                     justin@zeiglawfirm.com
                                                     Attorneys for Plaintiff




                                                12
